DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ehmann et al., (US 2019/0191185) which teaches entropy decoding a neighboring block adjacent to a target block; inverse-quantizing the entropy-decoded neighboring block; acquiring the modified neighboring block by carrying out a modified inverse transform on an inverse-quantized transform coefficient vector of the neighboring block; and generating a prediction block for the target block based on the modified neighboring block, wherein the modified inverse transform applies a different scaling matrix for each pixel location reconstructed for the inverse-quantized transform coefficient vector of the neighboring block; and Bordes et al., (US 2012/0121010)  which teaches a decoding device of a sequence of pictures where each picture is divided into blocks where coefficients are reconstructed using coded data representative of a block of a picture using inverse quantization and an inverse transform of the coefficients to generate residual values and a reconstruction module for reconstructing of each pixel of the block with picture data by summing, for the pixel, a prediction value and residual value corresponding to the pixels. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar apparatus limitations of claim 12 and the inverse encoding method of claim 13) including a video receiving a reference index offset for a first scaling matrix of the plurality of scaling matrices; applying the reference index offset to a first index identifying the first scaling matrix to derive a second index identifying a second scaling matrix of the plurality of scaling matrices, wherein the second scaling matrix is previously reconstructed; reconstructing the first scaling matrix by referencing the second scaling matrix; dequantizing transform coefficients of transform blocks of the current picture by using the plurality of scaling matrices; and reconstructing the current picture by using the dequantized transform coefficients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARNIE A MATT/Primary Examiner, Art Unit 2485